Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are currently pending.
The previous rejections to claims 1-25 under 35 U.S.C. 103 are withdrawn due to Applicant’s amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the MP Equipment Manual generally discloses a method of calibrating a processing system having a scanner positioned for scanning workpiece carried on the belt of a longitudinally extending conveyor (page 1, scanning section of Figure 1) and a plurality of actuators comprising a set of at least three actuators (page 96, Cutters 1, 2, 3 and 4 shown) located and configured to move relative to  the conveyor (page 131, There is a large carriage and a small carriage on each cutter. The large carriage rides on the large actuator arm), the system calibrating each of the actuators of the set relative to a datum simultaneously in a cross-belt offset direction and a down belt delay direction (page 95, a full calibration includes cutter 1 alignment, cutter 1 delay, cutter 2-N alignment and cutter 2-N delay), the method comprising: 
(a) loading at least one target simulating a workpiece on the conveyor (page 95, cardboard pieces are loaded onto the conveyor which applies to each calibration); 
(b) scanning the original target for locating the original target on the conveyor and ascertaining physical parameters of the original target as the original target is transported by the conveyor (page 96, Once the cardboard is run into the machine, the machine will scan it which applies to each calibration); 
(c) marking the original target with the locations or path of movement of the actuators of the set in a cross-belt offset direction and a down belt delay direction relative to the same original target as the original target is being transported a single time past the set of actuators by the conveyor (page 96, Once the cardboard is run into the machine, the machine will scan it, and then cut 3 triangles on top of the cardboard [by each of the cutters]); 
(d) removing the marked original target from the conveyor (page 98, the halves are picked up); 
(e) reloading an original target on the conveyor; 
(f) rescanning an original target to locate the locations or paths of movement of each of the actuators of the set relative to the same original target (page 98-99, Once you make a number change, it is a good idea to re-run a piece to check your adjustments); and 
(g) determining and implementing, with a computer processor, the repositioning, If any, of each of the actuators relative to the position of the scanner in a direction laterally of the conveyor (page 95, Laser offset calibration is the distance from the edge of the belt to the red laser line on the infeed belt) and calibrating the locations of each of the actuators relative to the scanner in the direction along the length of the conveyor based on the located position or path of movement of each of the actuators relative to the same original target (page 95, Delay calibration is the distance of the cutter nozzle to the scanning laser stripe). 
Blaine ‘581 discloses (e) reloading the marked original target on the conveyor; and
(f) rescanning the marked original target (paragraph 62, For each scanned object (step 37), in step 38, the processor 20 determines whether a scanned shape of the object is in conformance to the acceptable shape requirements).
The cited prior art generally does not teach the system calibrating each of the actuators of the set relative to a datum simultaneously in a cross-belt offset direction and a down belt delay direction, and
(c) marking the original target with the locations or path of movement of the actuators of the set simultaneously in a cross-belt offset direction and a down belt delay direction relative to the same original target as the original target is being transported a single time past the set of actuators by the conveyor.
Referring to claim 5, the MP Equipment Manual generally discloses a method of calibrating a plurality of cutters of a portioning system having a scanner located for scanning a workpiece carried on a longitudinally extending conveyor (page 1, scanning section of Figure 1) and the plurality of cutters (page 95, a full calibration includes cutter 1 alignment, cutter 1 delay, cutter 2-N alignment and cutter 2-N delay) positioned and configured to move laterally relative to the conveyor and along the length of the conveyor, wherein the cutters are calibrated relative to a datum in a cross-belt offset direction and a down belt delay direction (page 131, There is a large carriage and a small carriage on each cutter. The large carriage rides on the large actuator arm), the method comprising: 
(a) loading a plurality of targets simulating workpieces on the conveyor (page 95, cardboard pieces are loaded onto the conveyor which applies to each calibration); 
(b) initially scanning the targets for locating the targets on the conveyor and ascertaining physical parameters of the targets as the targets are transported by the conveyor (page 96, Once the cardboard is run into the machine, the machine will scan it which applies to each calibration); 
(c) cutting each of the targets sequentially with each of the plurality of cutters in specific cutting patterns on each target purposefully at a different location on each target for each cutter as each target is being transported by the conveyor past the cutters (page 100, Cutter 1's zig-zag will have tall peaks and the cutter that you are calibrating will have the peaks cut off); 
(d) removing the cut targets from the conveyor (page 98, the halves are picked up);
(e) reloading targets on the conveyor; 
(f) rescanning targets (page 98-99, Once you make a number change, it is a good idea to re-run a piece to check your adjustments); and 
(g) based on the position of the cutting patterns determining and adjusting, with a computer processor, the calibration of each of the cutters relative to the position of the scanner in a direction laterally of the conveyor (page 95, Laser offset calibration is the distance from the edge of the belt to the red laser line on the infeed belt) and calibration of each of the cutters relative to the scanner in a direction along the length of the conveyor, based on the analyzed positions of the cutting patterns made by the plurality of cutters on each of the targets (page 95, Delay calibration is the distance of the cutter nozzle to the scanning laser stripe). 
Blaine ‘581 discloses (e) reloading the cut targets on the conveyor; and
(f) rescanning the cut targets to analyze the positions of the cutting patterns made by the plurality of cutters on each of the targets (paragraph 62, For each scanned object (step 37), in step 38, the processor 20 determines whether a scanned shape of the object is in conformance to the acceptable shape requirements).
The cited prior art generally does not teach wherein the cutters are simultaneously calibrated relative to a datum in a cross-belt offset direction and a down belt delay direction, and
(g) based on the position of the cutting patterns simultaneously determining and adjusting, with a computer processor, the calibration of each of the cutters relative to the position of the scanner in a direction laterally of the conveyor and calibration of each of the cutters relative to the scanner in a direction along the length of the conveyor, based on the analyzed positions of the cutting patterns made by the plurality of cutters on each of the targets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K HUNTSINGER whose telephone number is (571)272-7435. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on 571-272-3838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K HUNTSINGER/Primary Examiner, Art Unit 2615